FILED
                                                                             August 27, 2021
                                                                             EDYTHE NASH GAISER, CLERK
                            STATE OF WEST VIRGINIA                           SUPREME COURT OF APPEALS

                          SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA




In re T.G., B.G.-1, B.G.-2, and J.A.

No. 21-0141 (Wood County 19-JA-252, 19-JA-253, 19-JA-254, and 20-JA-13)



                              MEMORANDUM DECISION


        Petitioner Mother S.H., by counsel Debra L. Steed, appeals the Circuit Court of Wood
County’s January 20, 2021, order terminating her parental rights to T.G., B.G.-1, B.G.-2, and
J.A. 1 The West Virginia Department of Health and Human Resources (“DHHR”), by counsel
Lee Niezgoda, filed a response in support of the circuit court’s order. The guardian ad litem,
Jeffrey B. Reed, filed a response on behalf of the children in support of the circuit court’s order
and a supplemental appendix. On appeal, petitioner argues that the circuit court erred in certain
procedural and evidentiary rulings, denying her motion for an extension of her post-adjudicatory
improvement period, denying her motion for a post-dispositional improvement period, and
relying on recommendations from the guardian and the DHHR.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.




       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990). Additionally, because two of the children share the
same initials, we refer to them as B.G.-1 and B.G.-2, respectively, throughout this memorandum
decision.




                                                1
        In December of 2019, the DHHR filed an amended petition to include allegations that
petitioner and her boyfriend abused and/or neglected petitioner’s three children. 2 According to
the amended petition, Child Protective Services (“CPS”) visited the home and found it to be in
an unsafe condition. Specifically, CPS indicated that it was difficult to even enter the home
because of “piles of dirty laundry, toys, books, boxes full of clothes, and trash in the front room.”
According to the petition, “the family had a small tunnel-like pathway through the piles that led
through the home.” Although the three children 3 had their own bedroom, CPS indicated that it
was almost entirely full of boxes and other material. It appeared that the children slept on three
toddler mattresses in the living room that had no sheets or bedding. CPS also observed
unsanitary conditions in the kitchen, including dead cockroaches and improperly stored food in
the refrigerator. The boyfriend admitted that the home lacked running water, leading CPS to
observe a bucket in the bathroom that contained human feces. The bathtub was full of cigarette
butts.

        While CPS inspected the home, petitioner and the boyfriend continually yelled at the
children to clean the home “despite the fact that the messes and clutter in the home were not
anything that the children could have or should have attempted to clean up due to multiple safety
risk[s] and health hazards.” CPS also noted that then-nine-year-old T.G. was “soaking wet with
urine,” and petitioner and the boyfriend reported that the child had been suffering incontinence
issues as reported by the Boys and Girls Club. CPS also informed petitioner and the boyfriend
that it had received a referral that the boyfriend physically abused the children, which the
boyfriend denied. However, CPS noted that T.G. appeared to be frightened of the boyfriend. CPS
then spoke with the children privately, at which point T.G. informed CPS that the boyfriend was
lying and had physically abused him by beating him with a belt and dragging him across the
floor. B.G.-1 also disclosed physical abuse by the boyfriend, and B.G.-2 indicated that she
witnessed this abuse. B.G.-2 also indicated that petitioner witnessed this abuse.

        Ultimately, police arrived on the scene after the boyfriend displayed a handgun tucked in
his waistband and told CPS he “would do anything to protect his family.” CPS admitted that the
boyfriend did not directly threaten them but stated that they felt threatened by the action,
nonetheless. Once CPS obtained emergency custody, they discovered a rash on two of the
children and took them for a medical examination. B.G.-1 was diagnosed with ring worm on his
feet and legs, T.G. had an unspecified skin irritation likely caused by his incontinence, and B.G.-
2 was diagnosed with head lice. When medical personnel attempted to examine T.G., the child
“got on the ground in a fetal position and was crying uncontrollably.”

       During the CPS investigation, the boyfriend informed workers that he feared petitioner
would react negatively to the children’s removal and had previously thrown a can of soup at his
head. According to the boyfriend, petitioner was “paranoid and has thought people were in the
       2
         Petitioner did not include the initial petition in the appendix record on appeal. It appears
that the original petition concerned a child that is not at issue in this appeal.
       3
           At the time this petition was filed, J.A. was not yet born.




                                                    2
back[]yard.” CPS asked the boyfriend if petitioner was abusing drugs, which the boyfriend
denied, although he claimed that she kept “a ‘pharmacy’ in her purse[] of pills that were
prescribed to her.” Based on these facts, the DHHR alleged that petitioner failed to provide safe
and adequate housing for the children, failed to protect them from the boyfriend’s physical
abuse, and neglected the children’s medical needs and hygiene. Following the amended
petition’s filing, petitioner waived her right to a preliminary hearing.

        In January of 2020, the DHHR filed a second amended petition to include J.A. in the
proceedings following his birth. 4 The DHHR alleged that the mother tested positive for THC
twice shortly before the child’s birth. The DHHR also included additional allegations concerning
the other children. Specifically, the three older children underwent interviews after their removal,
during which they detailed additional instances of physical abuse that petitioner perpetrated.
According to T.G., petitioner “would whip him with a tree branch” that left marks. B.G.-1
disclosed that petitioner “would watch [her boyfriend] hurting them and would not do anything
to stop it.” T.G. and B.G.-1 also indicated that they were afraid of petitioner. Further, B.G.-1’s
foster parent informed CPS that the child was taken for medical treatment for an ear condition.
Upon having the ear irrigated, “parts of brown bugs . . . with broken pieces of legs and
antenna[e] . . . came out.” Petitioner again waived her right to a preliminary hearing in regard to
this petition.

        At an adjudicatory hearing in February of 2020, petitioner stipulated to the allegations in
the petitions and did not contest the fact that the children were abused and neglected. The court
then found that all the children were abused and neglected children and that petitioner was an
abusive and neglectful parent. The court further granted petitioner a post-adjudicatory
improvement period. At a hearing the following month, the parties entered the terms and
conditions of the improvement period on the record, including the requirements that petitioner
sign all releases for information; attend all court hearings and scheduled appointments; obtain
and maintain a residence and environment that is safe and stable for the children, has utilities,
and is free of trash, clutter, and other safety concerns; submit to a parental fitness examination
and follow any recommendations incorporated into the case plan; participate in individualized
parenting and adult life skills education; attend visits; undergo a Batterers Intervention
Prevention Program (“BIPP”) evaluation; submit to a substance abuse evaluation and follow all
recommendations thereof; and participate in individualized therapy, among other requirements.

        Over the next several months, the court held review hearings and permitted petitioner’s
improvement period to continue. During this period, petitioner and her boyfriend indicated that
they intended to separate, although evidence throughout the remainder of the case established
that they continued their relationship. Despite the court’s extension to the improvement period,
the DHHR filed a progress report for a May of 2020 hearing that indicated petitioner tested
positive for marijuana.



       4
         Petitioner’s boyfriend is J.A.’s father. However, for ease of reference, this individual
will be referred to as “boyfriend” throughout this memorandum decision.



                                                  3
        Further, in a court summary for a July of 2020 hearing, the DHHR indicated that
petitioner’s home was still not appropriate and that she was instructed on how to improve its
condition. According to the DHHR, petitioner refused to allow the DHHR access to her
bedroom. The report also noted concerns about petitioner’s participation in parenting services
and “acknowledgment of her issues” that needed to be addressed. The DHHR also raised
continuing issues with petitioner’s home, indicating that the home was “still in need of work”
even though the DHHR explained what could be improved. Petitioner again refused to permit
CPS to inspect her bedroom. According to the DHHR, CPS spoke with petitioner’s therapist
about addressing concerns over hoarding. Finally, the visitation provider reported that petitioner
said inappropriate things to the children regarding the CPS case and, despite instruction that the
children wished to engage with her, failed to engage and nurture the children. The provider also
asserted that petitioner “continue[d] to make excuses for her actions” and “blame[d] the older
children’s father for her having a CPS case and for the children’s behaviors.” Based on these
facts, the provider concluded that petitioner failed to accept responsibility for her actions.
Relevant to petitioner’s arguments on appeal, she alleges that the DHHR’s report for the July of
2020 hearing was submitted to the parties at 1:08 a.m. the day prior to the hearing. Petitioner
requested a continuance in order to review the report, but the request was denied. Regardless, the
circuit court permitted petitioner’s improvement period to continue following this hearing.

         Finally, in September of 2020, the DHHR indicated that petitioner had made some
progress in the home, but that it still smelled of urine and contained mold and cockroaches. The
DHHR also addressed petitioner’s parental fitness evaluation, which concluded that petitioner’s
prognosis for improved parenting was extremely poor. This was based on petitioner’s “utter
failure to accept responsibility, her justification of her actions and those of [her boyfriend], her
blatant accusation that the children are lying, and her refusal to acknowledge that she has any
significant changes to make as a parent.” Specifically, petitioner denied ever having seen her
boyfriend strike the children with a belt even though she also claimed that she never left the
children alone with him. When asked if she thought she had done anything abusive or neglectful,
petitioner was unequivocal that “[t]here was no abuse in the house.” The DHHR also noted that
petitioner’s comments during the evaluation created “significant concerns regarding possible
retaliation against the children, concerns for future abuse[,] and concerns that [petitioner] will
only separate from [her boyfriend] while under the scrutiny of CPS and the [c]ourt.” Despite the
children’s stated fear of petitioner’s boyfriend, petitioner explained that the children “smile and
laugh when he’s around.” Petitioner’s visitation provider also reported that her visits “lack
nurturing, love, and affection towards the children.”

        That same month, the court held another review hearing, during which the DHHR
recommended that the court deny petitioner a further extension of her improvement period. The
court found that petitioner had not substantially complied with the terms and conditions of her
improvement period and denied her request for an extension. Shortly after this hearing, petitioner
filed a motion for a post-dispositional improvement period.

        Beginning in October of 2020, the court held a series of dispositional hearings that
concluded in January of 2021. After hearing extensive evidence, including testimony from
multiple DHHR workers and service providers, the court denied petitioner’s request for a post-
dispositional improvement period because she could not establish a substantial change in

                                                 4
circumstances such that she was likely to fully comply. According to the court, it was initially
prepared to grant a post-dispositional improvement period, but subsequently came to the
determination that petitioner “lack[s] credibility and honesty.” Specifically, the court addressed
petitioner’s contention that she and her boyfriend ended their relationship, finding that “the
number of encounters that these . . . parents had in a very short period of time means nothing
more than these . . . parents are in a continued relationship.” The court also found that “one of
the most believable witnesses” was the boyfriend’s mother, who made it clear that she was
testifying in the children’s best interests. The court noted that the grandmother was “in a tough
position” given that she was testifying against her son’s interest. Regardless, the grandmother
testified that petitioner’s boyfriend admitted he was still in a relationship with petitioner. The
court further addressed petitioner’s unwillingness to admit that her conduct was abusive or
neglectful, as she denied that any abuse occurred in the home. Based on the evidence, the court
was “unable to find that . . . [petitioner was] progressing in any manner through the improvement
period that is going to correct the conditions that led to the abuse and neglect.” The court further
found that petitioner failed to follow through with the case plan and that termination of her
parental rights to the children was necessary for their welfare. Accordingly, the court terminated
petitioner’s parental rights to the children. 5 It is from the dispositional order that petitioner
appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner first argues that the court erred in certain procedural and evidentiary
rulings. First, petitioner argues that the court should have granted her a continuance of the review
hearing from July of 2020 because her counsel did not receive the DHHR’s court report until
shortly before the hearing and petitioner was not present. Petitioner cannot be entitled to relief on
       5
        All parents’ parental rights were terminated below. The permanency plan for the
children is adoption in their current foster homes.




                                                 5
appeal, however, because her counsel agreed that a continuance was not necessary below. After
moving for additional time to review the document, the court proposed that it “conditionally
admit the reports and allow [c]ounsel 10 days to review the reports and submit any objections in
writing.” The court asked counsel if this was acceptable, and petitioner’s attorney replied, “That
is fine.” As such, she is entitled to no relief.

        Similarly, petitioner argues that the circuit court “[d]en[ied] access for the personal
appearance of counsel and her client” at a December of 2020 dispositional hearing. However, the
record contains no denial of access, as petitioner claims. Instead, petitioner and her counsel
appeared for the hearing remotely. Upon observing other parties in physical attendance,
petitioner expressed a preference for being in physical attendance. The court, however, indicated
that time was an issue and expressed that there was no “harm in some individuals being present
in the courtroom and some being present by Microsoft Teams.” The court then ruled that “[w]e
are going to go ahead and proceed as we are.” Petitioner did not object to this ruling, again
waiving her right to raise this issue on appeal.

        Finally, petitioner argues that the court erred in sustaining an objection to her question
about whether the DHHR informed petitioner when the children were moved into new foster
homes. The guardian objected to the relevance of the question, and the court sustained the
objection. Petitioner is correct that West Virginia Code § 49-4-610(6) provides that a court may
extend a post-adjudicatory improvement period when a court finds, among other things, “that the
continuation of the improvement period will not substantially impair the ability of the
department to permanently place the child.” What petitioner fails to recognize is that her
question regarding whether she was notified of each discrete change to the children’s temporary
placement had no relevance to this issue. As we have previously held, circuit courts are granted
significant discretion in making evidentiary rulings. Syl. Pt. 1, McDougal v. McCammon, 193 W.
Va. 229, 455 S.E.2d 788 (1995). Because petitioner cannot establish an abuse of this discretion,
she is entitled to no relief. Further, as more fully addressed below, petitioner could not establish
that she substantially complied with the improvement period such that an extension was
warranted.

        Petitioner’s argument in support of her assertion that she should have been entitled to an
extension of her post-adjudicatory improvement period relies almost entirely on testimony from
her therapist, which petitioner cites in order to assert that the DHHR did not cooperate with the
therapist or provide the therapist with sufficient materials. Petitioner also argues that the therapist
did not integrate the recommendations from the parental fitness evaluation into petitioner’s
treatment or provide therapeutic reunification therapy. Based on these assertions, petitioner
concludes that the DHHR ignored the specific goals of the improvement period and that an
extension was warranted to remedy these deficiencies. We do not agree, however, because the
record shows that petitioner was not substantially compliant.

        In accordance with West Virginia Code § 49-4-610(6), a court may extend a post-
adjudicatory improvement period “when the court finds that the [parent] has substantially
complied with the terms of the improvement period.” Further, this Court has explained that
“before a circuit court can grant an extension of a post-adjudicatory improvement period, the
court must first find that the respondent has substantially complied with the terms of the

                                                  6
improvement period.” Syl. Pt. 2, In re J.G., 240 W. Va. 194, 809 S.E.2d 453 (2018) (emphasis
added) (citation omitted). Here, the record is devoid of such a finding. While petitioner cites to
alleged deficiencies in her services, the record is clear that petitioner failed to fully participate in
the services offered and, most importantly, refused to accept responsibility for her conduct by
denying that any abuse ever occurred in the home. Petitioner is correct that she complied with
parenting services, but she ignores the fact that her parenting provider raised concerns about her
ability to correct the conditions of abuse and neglect as a result of this refusal. Petitioner’s
parental fitness evaluation reinforced these concerns, concluding that petitioner not only refused
to accept responsibility, but also made excuses for her behavior and accused the children of
fabricating their disclosures. As we have explained,

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the
       perpetrator of said abuse and neglect, results in making the problem untreatable
       and in making an improvement period an exercise in futility at the child’s
       expense.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted). Here, the
circuit court found that petitioner was not progressing in her improvement period and that her
refusal to acknowledge the conditions of abuse and neglect necessitated denial of her request for
an extension. We find no abuse of discretion in this ruling.

        Petitioner next argues that the circuit court erred in denying her request for a post-
dispositional improvement period. In support of this assignment of error, petitioner argues that
she was making improvements in her parenting classes, attended all visits, and was bonded with
the children. According to petitioner, she would have benefitted from additional services,
especially considering the fact that this Court emphasizes a parent’s compliance and interest in
visiting children when determining if improvement periods are warranted. What petitioner fails
to argue on appeal, however, is how she satisfied the applicable burden for obtaining a post-
dispositional improvement period. According to West Virginia Code § 49-4-610(3)(D), in order
to obtain a post-dispositional improvement period after having already been granted an
improvement period, a parent must “demonstrate[] that since the initial improvement period, the
[parent] has experienced a substantial change in circumstances” and “that due to that change in
circumstances, the [parent] is likely to fully participate in the improvement period.” On appeal,
petitioner does not acknowledge this heightened burden. Instead, she simply argues that her
compliance with her post-adjudicatory improvement period was sufficient to obtain a second
improvement period. Having already found petitioner’s compliance with her post-adjudicatory
improvement period to be lacking, we similarly find that this evidence is insufficient to satisfy
the higher burden necessary to obtain a second improvement period. Further, the court was
vested with discretion in ruling on petitioner’s motion, and we find no abuse of that discretion.
See In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015) (“West Virginia law allows
the circuit court discretion in deciding whether to grant a parent an improvement period.”); Syl.
Pt. 6, in part, In re Katie S., 198 W. Va. 79, 479 S.E.2d 589 (1996) (“It is within the court’s
discretion to grant an improvement period within the applicable statutory requirements . . . .”).
As such, she is entitled to no relief.

                                                   7
        Next, petitioner argues that the circuit court erred in relying on recommendations from
the guardian. Petitioner fails, however, to identify exactly what recommendation the guardian
made or cite to any evidence that the circuit court relied upon such recommendation. In support
of this assignment of error, petitioner takes issue with the guardian’s reporting, claiming that it
fails to comply with the West Virginia Trial Court Rules and the guidelines for guardians in
abuse and neglect proceedings. Petitioner’s main concern is the guardian’s admitted lack of
interviews with the children. According to Appendix A of the West Virginia Rules of Procedure
for Child Abuse and Neglect Proceedings, guardians have a duty to conduct an independent
investigation into the facts of the case, which may include, when appropriate, interaction with the
children. Petitioner appears to argue that because the guardian did not talk to the children in this
matter, that any information contained in the guardian’s report lacked value. However, petitioner
ignores the fact that the guardian testified to his independent investigation, which included
interviews with the children’s foster parents and the children’s counselors on several occasions.
Even more importantly, petitioner’s argument that “the children may have expressed a desire to
return to their mother” is not only speculative, but also ignores the fact that the three older
children—then ranging in age from eight to ten years old—were not of sufficient age for the
court to consider their wishes. According to West Virginia Code § 49-4-604(c)(6)(C), “the court
shall give consideration to the wishes of a child 14 years of age or older or otherwise of an age of
discretion as determined by the court regarding the permanent termination of parental rights.”
Petitioner cites to no evidence that would indicate any of the children were of such age of
discretion that the court was required to consider their wishes. As such, she is entitled to no relief
on appeal. Although we find that petitioner is not entitled to relief in regard to this argument, we
nonetheless instruct that many of the requirements found in Appendix A anticipate guardians
meeting with the children involved in abuse and neglect proceedings. Although several of these
requirements are prefaced by the caveat “when necessary,” we nonetheless caution that a
thorough investigation into the facts of abuse and neglect matters will usually necessitate
personal interaction between guardians and the children. However, there is nothing in the record
before this Court that indicates such interaction was necessary in this specific case, but we
nevertheless direct guardians to make every effort to interact with children, as such interaction is
often necessary to facilitate the thorough investigation required of guardians in all such cases.

        Finally, petitioner argues that the circuit court erred in relying on recommendations from
the DHHR and guardian that petitioner and her boyfriend had to separate because she alleges that
less-restrictive means could have been utilized in order to reunite both her and her boyfriend
with the children. Petitioner again argues that the DHHR’s services in regard to her ongoing
relationship with her boyfriend were deficient because the DHHR had not yet implemented all
the recommendations of the BIPP service provider. She further speculates that additional
services could have remedied both her and her boyfriend’s issues that resulted in the children’s
abuse. These arguments do not, however, entitle petitioner to relief. Again, it is important to note
that petitioner was not fully compliant with the extensive services she was offered, so her
assertion that implementing even more services could have potentially resolved not only her
issues but also those of her boyfriend—whose own parental rights to J.A. and “any guardianship
and/or custodial rights he may have to” T.G., B.G.-1, and B.G.-2 were also terminated—is not
persuasive. As this Court has routinely explained, “courts are not required to exhaust every
speculative possibility of parental improvement . . . where it appears that the welfare of the child

                                                  8
will be seriously threatened.” Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, Syl. Pt. 4, in part
(citation omitted).

        Petitioner also argues that respondents focused their attention on the separation of the
parties, even though this was not a requirement of her improvement period. While petitioner is
correct that she was never formally required to separate from her boyfriend, the fact remains that
he physically abused the children and refused to accept responsibility for this conduct. Further,
the record shows that the children were afraid of the boyfriend. As such, it is unclear why
petitioner believes that her refusal to place her children’s needs ahead of her desire to remain in a
relationship with someone who physically abused her children and demonstrated no capacity to
improve that behavior is not relevant evidence upon which to base termination of her parental
rights. Additionally, petitioner was dishonest about the ongoing relationship. Accordingly, the
court ultimately found that her testimony lacked credibility, a determination we decline to disturb
on appeal. Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388, 497 S.E.2d 531, 538 (1997) (“A
reviewing court cannot assess witness credibility through a record. The trier of fact is uniquely
situated to make such determinations and this Court is not in a position to, and will not, second
guess such determinations.”). As such, petitioner is entitled to no relief on appeal.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
January 20, 2021, order is hereby affirmed.


                                                                                          Affirmed.

ISSUED: August 27, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                 9